.•    .      .
           ·,~

     AO .2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 of I



                                         UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                                                  (For Offenses Committed On or After November 1, 1987)
                                      v.

                           Adalberto Bustos-Torres                                Case Number: 3:19-mj-21539

                                                                                  Mayra L Garcia
                                                                                  Defendant's Attorney


     REGISTRATION NO. 84526298
     THE DEFENDANT:
      lZl pleaded guilty to count( s) 1 of Complaint
                                                ~~~---'-~~~~~~~~~~~~~~~~~~~~~~~~-


      D was found guilty to count(s)
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                    Nature of Offense                                                           Count Number(s)
     8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                 1

          D The defendant has been found not guilty on count( s)               ~~~~~~~~~~~~~~~~~~~




          D Count(s)      ~~~~~~~~~~~~~~~~~~
                                                                                   dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                     ~ TIME SERVED

          lZl    Assessment: $10 WAIVED lZl Fine: WAIVED
          lZl    Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the    defendant's possession at the time of arrest upon their deportation or removal.
          D      Court recommends defendant be deported/removed with relative,                          charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                        FfiLED                  Tuesday, April 9, 2019
                                                                                Date oflmposition of Sentence


      Received
                      ~DU~S~M,-'-''--~~+--..,..-,,,,
                                                         APR 0 9 2019
                                                             0          #11~ 117
                                             so~~HE~N~~TRICT CAL;~:~~~ H&di!RdBERTN:BLocK
                                                                 '""'"''""
                                                                       OF
                                            ~B~Y--.-----="-'-'~ UNITED STA TES MAGISTRATE JUDGE
                                                                                                         v
      Clerk's Office Copy                                                                                                    3:19-mj-21539
